Citation Nr: 1817439	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder with major depression.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 2, 2015.  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979 and from January 1994 to December 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing held in October 2017.

The issue of entitlement to TDIU prior to March 2, 2015 has been raised by the record and is included in this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating for Anxiety Disorder with Major Depression

At the October 2017 hearing, the Veteran testified to increased symptoms related to his psychiatric disability since his last examination of January 2016.  The Veteran reported difficulty adjusting after separating from military service.  Further, the family recently experienced flooding in their home which caused additional stress.  His wife described increasing isolation and sleep disturbances.

Given that the testimony of the Veteran and his wife indicates the service-connected psychiatric disability may have worsened since his last VA examination, a new VA examination is warranted on remand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Back Disability

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The Veteran first filed a claim for service connection for arthritis of his back in February 2010.  The claim was denied by a rating decision of September 2011 which recharacterized the claim as one for a "back condition."  The Board notes that the claim was appropriately recharacterized to more broadly encompass the Veteran's reported symptoms of back pain and limitation of mobility, which were reaffirmed in testimony during the October 2017 hearing.

When the Veteran filed his claim, indications of a back disability were of record.  In December 2009, chronic back pain and decreased range of motion were noted in his separation physical and a chest x-ray showed "mild DJD is seen at the thoracic spine."  Private treatment records of April 2009 from Lake Primary Care Physicians documented complaints of back pain and included x-rays identifying "mild degenerative disc disease at L5-S-1."  VA's duty to assist by providing a medical examination was triggered.  See McLendon, supra.

VA provided an examination of the Veteran's joints, including his spine in March 2010.  X-rays were provided with the March 2010 examination and a "normal lumbar series" was identified.  The examiner diagnosed "normal L spine."  As the opinion did not include a review of other medical evidence of record, an addendum was requested.  The June 2010 addendum opinion concluded "it is unlikely that the Vet has DJD/DDD L spine or of T spine."  The examiner justified his original diagnosis of "normal L spine" stating he "prefers to stick with the x-ray readings from the VA radiology department especially since the requests at the VA radiology department specifically mentions "arthritis" leading one to expect that the VA radiologist would give extra effort seeking out DJD and DDD."  

The VA examiner's addendum language limits his opinion to one which was narrowly focused on arthritis and failed to fully evaluate the Veteran's back condition.  Yet, the rating decision denied a broader claim for "back condition."  The VA examination is insufficient to determine the Veteran's claim of a back disability.  See Stelf, supra.

TDIU Prior to March 2, 2015

The Veteran was granted TDIU effective from March 2, 2015.  However, on review of the file and the testimony from the Veteran and his wife, the Board finds that the issue of unemployability and entitlement to TDIU prior to March 2, 2015 has been raised by the record.  Per the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board takes jurisdiction over this claim.  The Board finds the TDIU issue, which is inextricably intertwined with the PTSD issue, must be remanded at this time as well.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected anxiety disorder with major depression.

2.  Schedule the Veteran for an examination to obtain an opinion regarding his service connection claim for a back disability, including arthritis, degenerative disc disease, degenerative joint disease, or any other back condition.  The examiner should provide appropriate testing which he or she believes will provide complete and accurate information to evaluate the Veteran's claim to include whether or not the Veteran has had arthritis of the spine at any point during the appeal.

The selected examiner is asked to address the nature and etiology of any current back disability and provide an opinion addressing whether the disability is at least as likely as not (a degree of 50 percent probability or higher) related to the Veteran's active service.  In providing this opinion, the examiner must address the medical evidence of back pain and disability of record including the December 2009 separation examination and April 2009 private treatment records as well as the testimony provided in October 2017.  If arthritis is diagnosed, the examiner is asked to also determine whether it manifest within one year of separation from active service.

The examination report must include a complete rationale for any opinion provided.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).







